department of the treasury washington d c 2ool48065 uil date jul contact person identification_number telephone number t eo b1 employer_identification_number dear sir or madam you requested rulings on behalf of c and f involving the federal_income_tax consequences of the pledge by c to f of an option to purchase c's common_stock option and the subsequent transfer to and exercise of the option by an unrelated sec_501 organization under sec_170 sec_511 sec_4940 and sec_4941 of the internal_revenue_code_of_1986 code facts parties to the transactions c is a for-profit corporation whose common_stock is publicly held and listed on g with its affiliates operates hospitals and related health care entities c together f is a non-profit corporation exempt from federal_income_tax under sec_501 c of the code and is a private_foundation as defined in sec_509 of the code c is a substantial_contributor to f and as such is a disqualified_person with respect to f pursuant to sec_4946 of the code f makes gifts to charitable organizations selected by its directors itis anticipated the majority of the gifts will be made to charitable organizations located in the communities in which c's hospitals are located and that are dedicated to improving those communities and to fostering community activities -2- description of transaction on date c piedged an option to f allowing f the right to purchase a certain number of shares of common_stock of c common_stock at an option_price of dollar_figurex per share the option is exercisable in whole or in part at any time and from time to time during the period commencing on the date when the last of the rulings from the service is received and ending on date f may transfer and assign the option or any portion thereof only to one or more unrelated charitable organizations permitted transferees described in sec_170 and sec_501 of the code the permitted transferees may not transfer or assign the option or any portion thereof without the written consent of c the pernitted transferees will pay to f a price for the option equal to the difference between the fair_market_value of the common_stock subject_to the option on the date of the transfer and the exercise price of the option less an agreed upon discount f states these terms will be negotiated at arm's-length the option prior to its expiration f further expects the permitted transferees will thereafter exercise f states the purpose of the pledge of the option is to further the charitable purposes of f and other charitable organizations rulings requested the pledge of the option by c to f does not constitute an act of self-dealing between a private_foundation and a disqualified_person under the provisions of sec_4941 of the code the exercise of the option by an unrelated charitable_organization to whom the option will be transferred will not constitute an act of self-dealing between f anda disqualified_person under sec_4941 of the code we have referred your third ruling_request which concerns sec_170 of the code to the office of associate chief_counsel domestic income_tax and accounting for consideration they will respond directly to you f's proceeds from the sale of the option to an unrelated organization exempt under sec_501 of the code are excluded from the computation of f's net_investment_income under sec_4940 of the code gain on f's sale of the option to unrelated sec_501 organizations will not be subject_to the tax on unrelated_business_taxable_income imposed by sec_511 of the code law and analysis sec_4941 a of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides the term self-dealing includes any lending of money or other extension of credit between a private_foundation and a disqualified_person sec_53 d -2 c of the foundation and similar excise_taxes regulations provides the making of a promise pledge or similar arrangement to a private_foundation by a disqualified_person whether evidenced by an oral or written_agreement a promissory note or other instrument of indebtedness to the extent motivated by charitable intent and unsupported by consideration is not an extension of credit before the date of maturity sec_53 d -1 b of the regulations provides that the term indirect self-dealing includes any transaction between a disqualified_person and an organization controlled by a private_foundation within the meaning of sec_53 d -1 b sec_53 d -1 b of the regulations provides for purposes relative to acts of indirect self-dealing under sec_4941 of the code two basic tests for determining whether an organization is controlled by a private_foundation there is control if the foundation or one of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing or in the case of a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person's relationship within the meaning of sec_4946 through g to such disqualified_person may only by aggregating their votes or positions of authority with that of the private_foundation require the organization to engage in such a transaction the regulation also provides an organization will be considered to be controlled by a private_foundation or by a private_foundation and disqualified persons if such persons are able in fact to control the organization even if their aggregate voting power is less than percent of the total voting power of the organization's governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 of the code sec_512 of the code defines unrelated_business_taxable_income as the gross_income eamed by an organization from an unrelated_trade_or_business which is regularly carried on less applicable deductions sec_512 of the code excludes from unrelated_business_taxable_income gains or losses from the sale exchange or other_disposition of property other than a stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or b property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business in 755_f2d_404 5th cir the court held gain from the sale of timberland was excluded from the computation of an organization's capital_gain_net_income the court stated property that produces capital_gain through appreciation is not an bll independent category of property whose disposition will be taxable and the regulations to the extent they imply it is are invalid because they exceed the scope of the cade provisions rationale because the pledge of the option was given without any consideration for the purpose of furthering the charitable purposes of f and other unrelated charitable organizations the pledge of the option by c to f does not constitute an act of self-dealing between c and f see sec_53 d -2 c of the regulations assuming the permitted transferee will not be controlled by f as defined in sec_53 d - b of the regulations the exercise of the pledged stock_option by the permitted transferee will not constitute an act of self-dealing between f and a disqualified_person as concluded in zemurray foundation v u s supra the tax on capital_gain through appreciation applies only to non-charitable assets susceptible to use to produce interest dividends rents and royalties stock_options are not such assets accordingly f's proceeds from the sale of the option to a permitted transferee are excluded from the computation of f's net_investment_income under sec_4940 of the code gain on the sale of the option by f to a permitted transferee will not produce any unrelated_business_taxable_income because the sale comes within the exclusion under sec_512 of the code conclusion based on the information submitted and the representations made therein we rule as follows the pledge of the option by c to f does not constitute an act of self-dealing between a private_foundation and a disqualified_person under the provisions of sec_4941 of the code the exercise of the option by an unrelated charitable_organization to whom the option will be transferred will not constitute an act of self-dealing between f and a disqualified_person under sec_4941 of the code we have referred your third tuling request which concerned sec_170 of the code to the office of the associate chief_counsel domestic income_tax and accounting for consideration they will respond directly to you f's proceeds from the sale of the option to an unrelated organization exempt under sec_501 of the code are excluded from the computation of f's net_investment_income under sec_4940 of the code gain on f's sale of the option to unrelated sec_501 c organizations will not be subject_to the tax on unrelated_business_taxable_income imposed by sec_511 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based this ruling does not purport to rule on whether f's ownership of stock_options will be excluded from the minimum_investment_return under sec_4942 of the code these rulings are directed only to the organization that requested them sec_61 k of the internal_revenue_code provides that they may not be used or cited by others as precedent please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group
